DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 26, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because all cited reference of non-patent literature should be cited by publisher, author (if any), title, relevant pages, and date and place of publication.1 
Non-Patent Literature Document No. 4 is lacking a date.
Non-Patent Literature Document No. 5 is lacking a date.
Non-Patent Literature Document No. 8 is lacking a date.
Non-Patent Literature Document No. 31 is lacking a date.
Non-Patent Literature Document No. 37 is lacking a date.
Multiple references were filed that were chapters taken from books. However, no identifying information in the IDS citation of the books permits matching the filed documents with the IDS citations. Chapter listings as well as relevant pages would remedy this. The book citations that are unable to be matched with a filed document are as follows:
Non-Patent Literature Document No. 9
Non-Patent Literature Document No. 10
Non-Patent Literature Document No. 13
Non-Patent Literature Document No. 14
Non-Patent Literature Document No. 15
Non-Patent Literature Document No. 16
Non-Patent Literature Document No. 19
Non-Patent Literature Document No. 22
Non-Patent Literature Document No. 24
Non-Patent Literature Document No. 25
Non-Patent Literature Document No. 34
Similarly, multiple documents from books that were filed are illegible copies.
Chapter 4: Feedback TIA’s
Chapter 6: Feedback Topologies
Chapter 2.7: Effect of Finite Open-Loop Gain and Bandwidth on Circuit Performance
Chapter 14: Brief History of Modern Feedback
Chapter 4: Negative Feedback
Chapter 12.2: Two Amplifier-Cascade
Chapter 1.3: Limited vs. Distributed Systems
Chapter 1.2: Transmission Line Theory
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Allowable Subject Matter
Claims 1-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the claimed methods in which dark interferogram voltage values of a sample are obtained and associated with corresponding mirror positions. Dark current offsets in spectroscopic measurements of a sample are generally known (See e.g. US 9,964,396; US 6,657,720). However, associating the offset/voltage acquired from a sample absent a stimulus that is associated with a particular mirror position that is used in calibration of the interferogram is not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.98(b)(5).